UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1504



ROMAN MARKETY JINO,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-596-222)


Submitted:   January 31, 2008             Decided:   February 8, 2008


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, ESQUIRE, Silver Spring,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Linda S. Wendtland, Assistant Director, Joseph D. Hardy,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roman Markety Jino, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    dismissing      her   appeal       from     the   immigration

judge’s order denying her applications for asylum, withholding from

removal, and withholding under the Convention Against Torture

(“CAT”).    We deny the petition for review.

            The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                        8 U.S.C.

§ 1158(a) (2000).       The INA defines a refugee as a person unwilling

or unable to return to her native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).                    An applicant can

establish refugee status based on past persecution in her native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006).     Without regard to past persecution, an alien can also

establish     refugee    status     based     on   a       well-founded      fear    of

persecution on a protected ground.            Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).

            An   applicant    has    the      burden       of    demonstrating      her

eligibility      for    asylum.     8    C.F.R.        §        1208.13(a)    (2006);

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).

A determination regarding eligibility for asylum is affirmed if


                                     - 2 -
supported by substantial evidence on the record considered as a

whole.   INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).       This

court will reverse the Board “only if the evidence presented . . .

was so compelling that no reasonable fact finder could fail to find

the requisite fear of persecution.”    Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find after reviewing the record that substantial

evidence supports the Board’s denial of Jino’s requests for asylum,

withholding from removal, and relief under the CAT.     Accordingly,

we deny the petition for review.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                     PETITION DENIED




                              - 3 -